     Case: 1:17-cv-09281 Document #: 39 Filed: 10/15/18 Page 1 of 1 PageID #:273

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Total Control Sports, Inc.
                                  Plaintiff,
v.                                                   Case No.: 1:17−cv−09281
                                                     Honorable John Robert Blakey
Precision Impact
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 15, 2018:


       MINUTE entry before the Honorable John Robert Blakey: Attorneys, Christopher
R. Butler, Steven Eric Feldman and Sherry Lee Rollo's motion to withdraw as attorney for
Total Control Sports, Inc. [37] is granted. Motion hearing set for 10/23/2018, is stricken.
Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
